PER CURIAM: *
The Federal Public Defender appointed to represent Daryl Sam has moved for *71leave to withdraw from representation in Sam’s direct criminal appeal and in his appeal from the denial of a motion for relief pursuant to 18 U.S.C. § 3582(c)(2). Counsel has filed briefs in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Sam has filed a response. IT IS ORDERED that Sam’s appeals are CONSOLIDATED. Our independent review of the record, counsel’s briefs, and Sam’s response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motions for leave to withdraw are GRANTED, counsel is excused from further responsibilities herein, and the APPEALS ARE DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *71published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.